Citation Nr: 0507946	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 21, 1998 for 
a 10 percent rating for status post multiple surgeries on the 
left fourth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision issued in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which implemented a July 2001 Board 
decision and assigned a 10 percent rating for status post 
multiple surgeries on the left fourth metatarsal effective 
from September 10, 1998.

In October 2003, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
additional development.  In compliance with that remand, in 
October 2004, a statement of the case was issued regarding 
entitlement to a temporary total rating (TTR) under 38 C.F.R. 
§ 4.30 for convalescence for treatment of her service-
connected disability.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Moreover, in an October 2004 rating decision, 
the RO determined that a July 25, 2001 rating decision issued 
by the RO in September 2001 was clearly and unmistakably 
erroneous in assigning September 10, 1998 as the date of 
entitlement to a 10 percent rating for status post multiple 
surgeries on the left fourth metatarsal and assigned a new 
effective date of August 21, 1998.

In the October 2003 remand, the Board also noted that in her 
September 2001 notice of disagreement with the assigned 
effective date, the veteran indicated that she disagreed with 
the 10 percent rating.  Since the July 2001 Board decision is 
final on issuance in the absence of a request for 
reconsideration or an appeal to the United States Court of 
Appeals for Veterans Claims (Court), this is a new claim for 
an increased rating and is referred again to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In light of the VCAA, VA revised the 
provisions of 38 C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 
3.102, 3.159 (2004).

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Paragraph 2 of the October 2003 remand 
instructions states that the RO was to: 

review the entire file and ensure for the 
issue on appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant, as set forth in the VCAA.

The Board also noted that, since an earlier effective date 
for an increased rating is tied to the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred if a claim is received within one year 
from such date, the Board found that the RO should ask the 
veteran to identify and sign releases for health care 
providers that have treated her for any foot disorder since 
September 10, 1997 and should obtain missing non-VA and VA 
treatment records.  (See paragraph 2 of October 2003 remand 
instructions.)  A VCAA notice and duty to assist letter dated 
in March 2004 did ask the veteran for the names and addresses 
of all VA and non-VA health care providers that had treated 
her for any foot disorder since September 10, 1997.  But that 
letter failed to inform the appellant of the correct standard 
for entitlement to an earlier effective for an increased 
rating, 38 C.F.R. § 3.400(o)(2) (2004).  In response, it 
appears that the veteran indicated that she had been treated 
by the Tuscaloosa VA Medical Center since May 1994 for foot 
pain, but VA did not seek VA treatment records prior to 
November 21, 1997, the date of the last Tuscaloosa medical 
record in the file between February 1992 and November 1997.  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the Board's 
previous October 2003 remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The RO should attempt to obtain 
records from the Tuscaloosa VA Medical 
Center prior to November 21, 1997.  If 
records are unavailable, please have the 
provider so indicate.

2.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and C.F.R. § 
3.159 (2004); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence needed to 
establish an earlier effective date under 
the provisions of 38 C.F.R. 
§ 3.400(o)(2); (2) about the information 
and evidence not of record that is 
necessary to substantiate an earlier 
effective date under that regulation; (3) 
about the information and evidence that 
VA has and/or will seek to provide; (4) 
about the information and evidence the 
claimant is expected to provide; and 
(5) request or tell her to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
earlier effective date claim, including 
any additional evidence obtained by the 
RO on remand.  If any determination 
remains adverse, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until she receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




